           Case 1:20-cv-02169-VSB Document 17 Filed 03/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
GREGORY JOHNSON, et al.,                                  :                    3/27/2020
                                                          :
                                        Plaintiff,        :
                                                          :       20-cv-2169 (VSB)
                      -against-                           :
                                                          :            ORDER
COSTCO WHOLESALE CORP.,                                   :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendant’s March 19, 2020, letter motion to transfer this action to the

Eastern District of New York, (Doc. 10), and Plaintiff’s March 24, 2020, letter response in

opposition, (Doc. 15.)

        The Local Rules of the United States District Courts for the Southern and Eastern

Districts of New York provide that “[a]pplications for extensions or adjournments, applications

for a pre-motion conference, and similar non-dispositive matters as permitted by the instructions

regarding ECF published on the website of each respective Court and any pertinent Individual

Judge’s Practices may be brought by letter-motion.” Local Rule 7.1(d). Otherwise, requests for

relief must be brought by notice of motion or order to show cause, and must be accompanied by

a “memorandum of law, setting forth the cases and other authorities relied upon in support of the

motion,” and “[s]upporting affidavits and exhibits thereto containing any factual information and

portions of the record necessary for the decision of the motion.” Id. 7.1(a). My Individual Rules

do not permit a substantive motion, such as a motion to transfer venue, to be brought by letter-

motion.
           Case 1:20-cv-02169-VSB Document 17 Filed 03/27/20 Page 2 of 3



         Under 28 U.S.C. § 1404(a), a district court may transfer the suit to another district if “the

transferee district [is] one where jurisdiction over the defendant could have been obtained at the

time suit was brought,” and if “the transfer [is] in the interest of justice and convenience of the

parties and witnesses.” Heritage Lace, Inc. v. Underwraps Costume Corp., No. 18-CV-9796

(JPO), 2019 WL 3858585, at *5 (S.D.N.Y. Aug. 16, 2019). The party seeking a discretionary

transfer under that provision bears the burden of demonstrating, by clear and convincing

evidence, that transfer is justified. Xiu Feng Li v. Hock, 371 Fed. App’x. 171, 175 (2d Cir.

2010).

         “[M]otions for transfer lie within the broad discretion of the district court and are

determined upon notions of convenience and fairness on a case-by-case basis.” Lapushner v.

Admedus Ltd., No. 18-CV-11530 (ALC), 2020 WL 777332, at *2 (S.D.N.Y. Feb. 14, 2020)

(quoting In re Cuyahoga Equip. Corp., 980 F.2d 110, 117 (2d Cir. 1992).) Courts consider the

following factors to determine whether transfer is warranted: “(1) the plaintiff’s choice of

forum, (2) the convenience of witnesses, (3) the location of relevant documents and relative ease

of access to sources of proof, (4) the convenience of parties, (5) the locus of operative facts, (6)

the availability of process to compel the attendance of unwilling witnesses, [and] (7) the relative

means of the parties.” Id. at *3 (S.D.N.Y. Feb. 14, 2020) (quoting D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 106–07 (2d Cir. 2006)).

         In light of the foregoing, it is hereby:

         ORDERED that Defendant’s motion is denied without prejudice to renewal by motion

accompanied by a memorandum of law and any relevant evidentiary submissions that address

the factors set forth in D.H. Blair, 462 F.3d at 95.
        Case 1:20-cv-02169-VSB Document 17 Filed 03/27/20 Page 3 of 3



SO ORDERED.

Dated: March 27, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
